Title: To Alexander Hamilton from Vincent Gray, 26 April 1803
From: Gray, Vincent
To: Hamilton, Alexander



Havana 26. April 1803
Sir

The Ship Aspasia being about to depart for new york, I take leave to present to you this my friend Mr. Walden a small Turtle which I beg your acceptance as a small memento of my grateful recollection of your politeness while acting at the head of the Treasury Department.
I have resided here some time as agent of the United States, and shall in consequence of having many debts to collect for her citizens, have Occasion to remain here some time longer—during which time, if I can serve you or any of your friends in this quarter you will please to command my services.
I am Sir,   very respectfully your mo: obt. Serv.

Vincent Gray
Genl. Alex. HamiltonNew York

 